Citation Nr: 0818713	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
vertigo secondary to left peripheral vestibulopathy (claimed 
as Meniere's Disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1946 and from July 1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.

The veteran filed a Motion to Advance on the Board's docket 
in March 2008.  Good or sufficient cause having been shown, 
the motion was granted in May 2008.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran is receiving the maximum schedular evaluation 
for vertigo secondary to left peripheral vestibulopathy.  
Service connection is also in effect for bilateral 
sensorineural hearing loss (noncompensable) and tinnitus (10 
percent).  The veteran has a combined schedular evaluation of 
40 percent.

3.  There is no evidence of record that the veteran has been 
diagnosed with Meniere's syndrome.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
vertigo secondary to left peripheral vestibulopathy have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.87, Diagnostic Codes 6204, 6205 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Additionally, proper notice 
should invite the claimant to submit any other evidence he or 
she possesses that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

The Board notes 38 C.F.R. § 3.159, concerning VA assistance 
in developing claims, has been revised in part recently.  
These revisions are effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.  
The Board's decision to proceed in adjudicating this claim 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this case, in a February 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claim.  

The Board is aware of the Court recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The veteran's statements to VA examiners, as well as to the 
RO made in the NOD, substantive appeal, and "Written Brief 
Presentation," contain a description of the effect of the 
service-connected disability on daily life.  These statements 
indicate awareness on the part of the veteran that 
information about such effects is necessary to substantiate 
the claim for a higher evaluation.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, supra, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
his daily life, the Board does not view the disorder at issue 
to be covered by the second requirement of Vazquez-Flores, 
and no further analysis in that regard is necessary.

Finally, the May 2004 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the August 2004 
statement of the case (SOC) and November 2006 supplemental 
statement of the case (SSOC).  As noted above, the veteran 
provided a detailed response to the May 2004 rating decision 
in his NOD and substantive appeal, as well as the "Written 
Brief Presentation," which set forth his contentions as to 
why he met the higher rating.  Clearly, the veteran has been 
made well aware of the requirements for increased evaluations 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
records, and VA examination reports.  The veteran declined 
the opportunity to present personal testimony in support of 
his appeal.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The veteran has argued that his service-connected vertigo 
warrants a rating in excess of 30 percent due to such 
symptoms as weekly attacks of vertigo, altered gait, and an 
inability to drive.    

At the outset, the Board finds that the veteran is receiving 
the maximum benefit, 30 percent, allowable for peripheral 
vestibular disorders.  38 C.F.R. § 4.87, Diagnostic Code 
6204.  Hearing impairment or suppuration shall be separately 
rated and combined.  The veteran is service connected for 
bilateral sensorineural hearing loss (noncompensable) and 
tinnitus (10 percent).  His combined schedular evaluation is 
40 percent disabling.  38 C.F.R. § 4.25.  

The veteran has asserted that his disability should be rated 
alternatively, as Meniere's syndrome (endolymphatic hydrops).  
38 C.F.R. § 4.87 (2007).  Under Diagnostic Code 6205, a 30 
percent rating is assigned for Meniere's syndrome with 
hearing impairment with vertigo less than once a month, with 
or without tinnitus.  A 60 percent evaluation is in order 
when there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus.  A 100 percent rating is warranted 
when there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.  It is noted that Meniere's syndrome may be 
rated either under these criteria or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  An evaluation for hearing 
impairment, tinnitus, or vertigo may not be combined with an 
evaluation under Diagnostic Code 6205.  

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2007).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity. Brady v. Brown, 4 Vet. App. 203 (1993). 

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 
38 C.F.R. § 4.25 (2007).

The Board has considered whether a single higher evaluation 
is warranted for Meniere's syndrome as opposed to the current 
combined evaluation for hearing impairment, tinnitus, and 
vertigo; however, there is no objective evidence of Meniere's 
syndrome.  38 C.F.R. § 4.87.       
 
While the record contains complaints of dizziness once a 
week, loss of balance, and altered gait, the veteran has not 
been diagnosed with Meniere's syndrome.  Upon VA examination 
in October 2002, the examiner noted that the diagnosis of 
Meniere's syndrome had not been established.  

A December 2003 magnetic resonance imaging (MRI) of the brain 
revealed prominent probable chronic microangiopathic changes 
and old pontine lacunar infarct.  There was no acute infarct.  
It was an otherwise unremarkable study. 

Meniere's syndrome was not diagnosed during the March 2004 or 
February 2005 VA examinations.  The February 2005 VA examiner 
indicated that the etiology for dizziness was unclear, though 
central nervous system pathology was suspected.  

The February 2005 examiner also specifically indicated that 
the veteran's presentation was not consistent with Meniere's 
disease or benign positional vertigo.  It was also felt to be 
unlikely the result of peripheral vestibular pathology or due 
to the veteran's ear disease.  In an April 2005 addendum 
opinion, the VA examiner stated that the etiology for the 
veteran's dizziness was more likely than not due to 
arteriosclerosis.

On review of the evidence of record, the Board finds that the 
veteran has not been diagnosed with Meniere's Syndrome, and, 
in fact, doctors have specifically pointed to diagnoses and 
to likely etiologies other than Meniere's Syndrome for the 
veteran's dizziness.  Accordingly, he should not be rated 
under Diagnostic Code 6205.

In light of the above, a single higher evaluation for 
Meniere's syndrome with hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times, 
a month, with or without tinnitus, is not warranted.  
38 C.F.R. § 4.87, Diagnostic Code 6205.  Thus, the combined 
40 percent evaluation for bilateral sensorineural hearing 
loss, tinnitus, and vertigo secondary to left peripheral 
vestibulopathy shall remain in effect.  Id.

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than that noted above.  See Hart, supra. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected vertigo secondary 
to left peripheral vestibulopathy presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that the 
veteran's vertigo has not required frequent inpatient care, 
nor has it by itself markedly interfered with employment.  
The assigned 30 percent rating adequately compensates the 
veteran for the nature and extent of severity of his vertigo.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
vertigo secondary to left peripheral vestibulopathy (claimed 
as Meniere's Disease) is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


